DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 8,365,800), hereinafter referred to as Oh, in further view of Hall et al. (US 9,562,390), hereinafter referred to as Hall, and Sherwood (US 2,529,229).
Regarding claim 1, Oh discloses a power generating blind assembly for generating electrical current and shading a window (Fig 1), said assembly comprising: 
a set of window blinds (100) being configured to be mounted in a window, said set of window blinds including an upper housing (110), a lower member (lowermost 121) and a plurality of slats (121) being distributed between said upper housing (110) and said lower member (lowermost 121) (Fig 1); 
a plurality of solar cells (122), each of said solar cells being positioned on a respective one of said slats (121) wherein each of said solar cells is configured to be exposed to sunlight passing through the window (Fig 2); 
an adjustment unit (130) being integrated into said set of window blinds, said adjustment unit being in mechanical communication with said plurality of slats (130 has components 131, 132, 133, 134, 135, 136, and 140 that provide adjustment and mechanical communication), said adjustment unit adjusting an angle of said plurality of slats wherein said adjustment unit is configured to facilitate said plurality of solar cells to capture the maximum amount of solar energy (the device tracks sunlight and adjusts an angle to capture solar energy).
Oh fails to disclose a thermometer coupled to said set of window blinds and fails to further disclose a transceiver in wireless communication with a thermostat of a heating, ventilation, and air conditioning (HVAC) system. However, Hall discloses that it is known for a blind assembly (100) to be provided in combination with a thermometer (temperature sensor 3718) coupled to the set of window blinds (Fig 37, col 24, lines 4-14) and a transceiver in wireless communication with a thermostat (thermostat 3756 in wireless communication with the temperature sensor) of an HVAC system (3752, col 24, lines 34-58, col 27, lines 47-67) in order to provide an integrated system for controlling the shading of a window and controlling temperature of a room. Oh as modified with Hall teach a thermometer being coupled to said set of window blinds wherein said thermometer is configured to be in thermal communication with the window in which said set of window blinds is positioned; and a transceiver being positioned in said housing, said transceiver being in wireless communication with a thermostat of a heating, ventilation and air conditioning (HVAC) system wherein said transceiver is configured to facilitate the HVAC system to respond to the temperature sensed by said thermometer.  
Oh discloses the lower member (121) (Fig 1) of the set of window blinds includes a first end and a second end. However, the set of window blinds lacks a pair of pins coupled to each of the first and second end of the lower member. However, Sherwood discloses that it is known to provide a set of window blinds (Fig 1) with a lower member (Fig 5) having a pair of pins (150, 152) located at first and second ends. Sherwood discloses that the pins prevent noise and rattle (col 7, lines 13-18). It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to provide the set of window blinds of Oh with the lower member of Sherwood having a pair of pins in order to improve the assembly and reduce noise when mounted in the window. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Regarding claim 2, Oh discloses wherein said set of window blinds (100) includes a plurality of adjustment lines (135, 136), each of said adjustment lines extending between 8said upper housing (110) and said lower member having each of said adjustment lines engaging each of said slats for adjusting an angle of said slats (Fig 1).  
Regarding claim 3, Oh discloses wherein: each of said slats (121) has a top surface, each of said slats being adjustable such that said top surface of each of said slats is oriented to lie on a plane forming an angle with a lower side of said upper housing (Fig 2 shows the slats at an angle); and each of said solar cells (122) is positioned on said top surface of said respective slat (Fig 1, 2).  
Regarding claim 8, Oh discloses a power supply (150) being positioned in said upper housing, said power supply being electrically coupled to said control circuit (180), said power supply comprising at least one battery (an electric energy storage unit 150 is a recharageble battery) wherein said at least one battery is configured to store electrical energy produced by said plurality of solar cells (cable supplies electric energy to an electric energy storage unit and an electric load; col 5, lines 1-10, 30-38 and 39-46).  
Regarding claim 9, Oh discloses a pair of contacts (battery output includes a pair contacts corresponding to positive and negative terminals, although not specifically stated in Oh, it is an inherent feature of batteries connected to an electronic device, and if Applicant disagrees, Examiner takes official notice that a pair of contacts are known to be coupled between a battery and electronic device  and is a well-known technique in the art and it would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention that a pair of contacts be provided between the battery and electronic device), each of said contacts being coupled to and extending away from said upper housing wherein each of said contacts is configured to be electrically coupled to an electronic device (170, the electronic device is an appliance), each of said contacts being electrically coupled to said battery (150) wherein each of said contacts is configured to deliver electrical energy to the electronic device (col 5, lines 30-46).  
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Oh, Hall, and Sherwood, as applied in claim 3 above, in further view of Cheun et al. (US 2018/0195766), hereinafter referred to as Cheun.
Regarding claim 4, Oh discloses said assembly includes a conductor (power cable 140) electrically coupled to each of said solar cells (122) on each of said slats (121), the conductor (power cable 140) extending into said upper housing (110) (Fig 1); and said adjustment unit (130) comprises a control circuit (130 connected to controller 180) positioned in said upper housing, said control circuit being electrically coupled to the conductor (power cable 140) such that said control circuit (180) is in electrical communication with said plurality of solar cells (via 140). Although Oh discloses a conductor (140) electrically coupled to each of the solar cells (122) and to the control circuit, Oh does not disclose a plurality of conductors and instead has a single conductor. One would be motivated to modify Oh and provide a plurality of conductors in view of Cheun. Cheun discloses that it is known to provide slats having a plurality of solar cells with a plurality of conductors (151, 152) for electrically connecting the solar cells. Providing multiple conductors (providing multiple power cables 140) would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Oh and provided a plurality of solar cells connected to a plurality of conductors since it has been held that mere duplication of the essential working parts of a device only involves routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 5, Oh discloses said set of window blinds (100) includes a plurality of adjustment lines (135, 136), each of said adjustment lines extending between said upper housing (110) and said lower member (lowermost 121) having each of said adjustment lines engaging each of said slats for adjusting an angle of said slats (121); and said adjustment unit includes: a drive shaft (132) being rotatably positioned within said upper housing; a pair of pulleys (133, 134), each of said pulleys having said drive shaft (132) extending therethrough, said pulleys being spaced apart from each other on said drive shaft (Fig 1), each of said pulleys having a respective one of said adjustment lines being wrapped therearound (135 on 133 and 136 on 134); and 9a motor (131) being positioned in said upper housing  (110), said motor being electrically coupled to said control circuit (Fig 4), said motor (131) rotatably engaging said drive shaft (132), said motor rotating said drive shaft in a first direction or a second direction, each of said slats being tilted in a first direction when said motor rotates said drive shaft in said first direction, each of said slats being tilted in a second direction when said motor rotates said drive shaft in said second direction (Fig 1, col 4, lines 12-28).  
Regarding claim 6, Oh discloses said adjustment unit includes a signal analyzer (190 includes position information and communicates with controller 180 to analyze the information from 123, the controller 180 includes both a control circuit since it controls the assembly and a signal analyzer which analyzes the sensor signal and inputs from the solar cells) being positioned in said upper housing, said signal analyzer being electrically coupled to said control circuit (180) such that said signal analyzer is in electrical communication with said plurality of solar cells (122).  
Regarding claim 7, Oh discloses said motor (131) is actuated to rotate in either said first direction or said second direction until said signal analyzer determines the point at which said plurality of solar cells produces the highest intensity of output wherein said signal analyzer is configured to ensure each of said slats is positioned at the optimal angle for exposing said solar cells to sunlight (col 5, lines 25-30, 62-65).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in further view of Hall, Cheun, and Sherwood. 
Regarding claim 10,  Oh discloses a power generating blind assembly for generating electrical current and shading a window, said assembly comprising: 
a set of window blinds (100) being configured to be mounted in a window, said set of window blinds including an upper housing (110), a lower member (lowermost 121) and a plurality of slats (121) being distributed between said upper housing (110) and said lower member (lowermost 121) (Fig 1); 
said set of window blinds including a plurality of adjustment lines (135, 136), each of said adjustment lines extending between 8said upper housing (110) and said lower member having each of said adjustment lines engaging each of said slats for adjusting an angle of said slats (Fig 1),
each of said slats has a top surface, each of said slats being adjustable such that said top surface of each of said slats is oriented to lie on a plane forming an angle with a lower side of said upper housing (Fig 2 shows the slats at an angle); 
a plurality of solar cells (122), each of said solar cells being positioned on a respective one of said slats (121) wherein each of said solar cells is configured to be exposed to sunlight passing through the window (Fig 2), each of said solar cells (122) is positioned on said top surface of said respective slat (Fig 1, 2);
a conductor (power cable 140) electrically coupled to each of said solar cells (122) on each of said slats (121), the conductor (power cable 140) extending into said upper housing (110) (Fig 1); and 
an adjustment unit (130) being integrated into said set of window blinds, said adjustment unit being in mechanical communication with said plurality of slats (130 has components 131, 132, 133, 134, 135, 136, and 140 that provide adjustment and mechanical communication), said adjustment unit adjusting an angle of said plurality of slats wherein said adjustment unit is configured to facilitate said plurality of solar cells to capture the maximum amount of solar energy (the device tracks sunlight and adjusts an angle to capture solar energy);
said adjustment unit (130) comprises:
a control circuit (130 connected to controller 180) positioned in said upper housing, said control circuit being electrically coupled to the conductor (power cable 140) such that said control circuit (180) is in electrical communication with said plurality of solar cells (via 140), 
a drive shaft (132) being rotatably positioned within said upper housing; 
a pair of pulleys (133, 134), each of said pulleys having said drive shaft (132) extending therethrough, said pulleys being spaced apart from each other on said drive shaft (Fig 1), each of said pulleys having a respective one of said adjustment lines being wrapped therearound (135 on 133 and 136 on 134); and 
9a motor (131) being positioned in said upper housing  (110), said motor being electrically coupled to said control circuit (Fig 4), said motor (131) rotatably engaging said drive shaft (132), said motor rotating said drive shaft in a first direction or a second direction, each of said slats being tilted in a first direction when said motor rotates said drive shaft in said first direction, each of said slats being tilted in a second direction when said motor rotates said drive shaft in said second direction (Fig 1, col 4, lines 12-28) and 
a signal analyzer (190 includes position information and communicates with controller 180 to analyze the information from 123, the controller 180 includes both a control circuit since it controls the assembly and a signal analyzer which analyzes the sensor signal and inputs from the solar cells) being positioned in said upper housing, said signal analyzer being electrically coupled to said control circuit (180) such that said signal analyzer is in electrical communication with said plurality of solar cells (122), said motor (131) being actuated to rotate in either said first direction or said second direction until said signal analyzer determines the point at which said plurality of solar cells produces the highest intensity of output wherein said signal analyzer is configured to ensure each of said slats is positioned at the optimal angle for exposing said solar cells to sunlight (col 5, lines 25-30, 62-65);
a power supply (150) being positioned in said upper housing, said power supply being electrically coupled to said control circuit (180), said power supply comprising at least one battery (an electric energy storage unit 150 is a recharageble battery) wherein said at least one battery is configured to store electrical energy produced by said plurality of solar cells (cable supplies electric energy to an electric energy storage unit and an electric load; col 5, lines 1-10, 30-38 and 39-46); and
a pair of contacts (battery output includes a pair contacts corresponding to positive and negative terminals, although not specifically stated in Oh, it is an inherent feature of batteries connected to an electronic device, and if Applicant disagrees, Examiner takes official notice that a pair of contacts are known to be coupled between a battery and electronic device  and is a well known technique in the art and it would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention that a pair of contacts be provided between the battery and electronic device), each of said contacts being coupled to and extending away from said upper housing wherein each of said contacts is configured to be electrically coupled to an electronic device (170, the electronic device is an appliance), each of said contacts being electrically coupled to said battery (150) wherein each of said contacts is configured to deliver electrical energy to the electronic device (col 5, lines 30-46).  
Although Oh discloses a conductor (140) electrically coupled to each of the solar cells (122) and to the control circuit, Oh does not disclose a plurality of conductors and instead has a single conductor. One would be motivated to modify Oh and provide a plurality of conductors in view of Cheun. Cheun discloses that it is known to provide slats having a plurality of solar cells with a plurality of conductors (151, 152) for electrically connecting the solar cells. Providing multiple conductors (providing multiple power cables 140) would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Oh and provided a plurality of solar cells connected to a plurality of conductors since it has been held that mere duplication of the essential working parts of a device only involves routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Oh fails to disclose a thermometer coupled to said set of window blinds and fails to further disclose a transceiver in wireless communication with a thermostat of a heating, ventilation, and air conditioning (HVAC) system. However, Hall discloses that it is known for a blind assembly (100) to be provided in combination with a thermometer (temperature sensor 3718) coupled to the set of window blinds (Fig 37, col 24, lines 4-14) and a transceiver in wireless communication with a thermostat (thermostat 3756 in wireless communication with the temperature sensor) of an HVAC system (3752, col 24, lines 34-58, col 27, lines 47-67) in order to provide an integrated system for controlling the shading of a window and controlling temperature of a room. Oh as modified with Hall teach a thermometer being coupled to said set of window blinds wherein said thermometer is configured to be in thermal communication with the window in which said set of window blinds is positioned; and a transceiver being positioned in said housing, said transceiver being in wireless communication with a thermostat of a heating, ventilation and air conditioning (HVAC) system wherein said transceiver is configured to facilitate the HVAC system to respond to the temperature sensed by said thermometer.
Oh discloses the lower member (121) (Fig 1) of the set of window blinds includes a first end and a second end. However, the set of window blinds lacks a pair of pins coupled to each of the first and second end of the lower member. However, Sherwood discloses that it is known to provide a set of window blinds (Fig 1) with a lower member (Fig 5) having a pair of pins (150, 152) located at first and second ends. Sherwood discloses that the pins prevent noise and rattle (col 7, lines 13-18). It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to provide the set of window blinds of Oh with the lower member of Sherwood having a pair of pins in order to improve the assembly and reduce noise when mounted in the window. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been fully considered but are not persuasive. The claim amendments added subject matter (directed to a pair of pins) not previously presented nor considered which necessitated the new grounds of rejection discussed above. It is the new grounds of rejection with the newly cited art discussed above that teach the claimed limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Johnnie A. Shablack/Primary Examiner, Art Unit 3634